DETAILED ACTION
This Office Action is in response to Applicant’s application, 15/779,664, filed on 29 May, 2018, in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on 1 August, 2018, 29 January, 2019 and 19 November, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Drawings
The drawings submitted on 29 May, 2018 have been reviewed and accepted by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0020445 (Liu).
Regarding claim 1 and referring to annotated Figure 4, Liu discloses a wiring structure, i.e., metallic fabric, comprising a plurality of hollow patterns, as annotated, connected successively, as shown, each of the hollow patterns comprising a first conductive part, as annotated, having a first pattern, i.e., rectangular, and a second conductive part, as annotated, having a second pattern, i.e., circular, wherein the first 
    PNG
    media_image1.png
    853
    726
    media_image1.png
    Greyscale
second conductive part are connected with each other, as shown, and the first pattern and the second pattern have different shapes, i.e., rectangular and circular.
Regarding claim 2 which depends upon claim 1, wherein the first conductive part and the second conductive part in each hollow pattern both have a first terminal and a second terminal, as annotated i.e. the first terminal of the first conductive part may be the bottom surface of the first conductive part  that contacts the top surface of the second conductive part which in turn may be the first terminal of the second conductive part, and the second terminal similarly configured, wherein the first terminal of the first conductive part is connected with the first terminal of the second conductive part, i.e., the bottom surface of the first conductive part is connected to the 
Regarding claim 3 which depends upon claim 2, Liu teaches the first conductive part and the second conductive part are connected with each other to form a closed pattern.
Regarding claim 4 which depends upon claim 2, Liu teaches for two adjacent hollow patterns, the first terminal of the first conductive part in one of the hollow patterns is connected with the second terminal of the first conductive part in the other hollow pattern, i.e. they are a daisy chain, and the first terminal of the second conductive part in the one of the hollow patterns is connected with the second terminal of the second conductive part in the other hollow pattern, i.e. they are a daisy chain.
Regarding claim 5 which depends upon claim 1 Liu teaches any two adjacent hollow patterns form a centrally symmetric pattern where Examiner has annotated axis of symmetry.
Regarding claim 6 which depends upon to claim 1 Liu teaches the first conductive part has a polygonal line shape, i.e. rectangular, and the second conductive part has a circular arc shape, i.e. circular as shown.
Regarding claim 7 which depends upon to claim 1, Liu teaches at annotated Figure 5 there are at least three connection nodes between the first conductive part and the second conductive part in each of the hollow patterns, and the at least three connection nodes are not in a same straight line.
Regarding claim 8 which depends upon claim 7, Liu teaches at Figure 5 there 
Regarding claim 9 which depends upon claim 8, Liu for any two adjacent hollow patterns, a connection node of the first terminal of the first sub-conductive portion in one of the two hollow patterns and the first terminal of the second conductive part in the one of the two hollow patterns is connected with a connection node of the second terminal of the second sub-conductive portion in the other hollow pattern and the second terminal of the second conductive part in the other hollow pattern because the hollow patterns are all interconnected.
claim 11 which depends upon to claim 1, Liu teaches any two adjacent hollow patterns form an axially symmetric pattern where Examiner has annotated axis of symmetry.
Regarding claim 12 which depends upon claim 1, Liu teaches the first conductive parts in the plurality of hollow patterns form an integrated structure, i.e. a conducting fabric.
Regarding claim 13 which depends upon claim 1, Liu teaches the second conductive parts in the plurality of hollow patterns form an integrated structure, as shown which a subset of the conducting fabric.
Claims 14-12 are rejected under 35 U.S.C. 103 as being unpatentable U.S. 2016/0087024 (Son) and Liu.

    PNG
    media_image2.png
    480
    588
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    502
    683
    media_image3.png
    Greyscale
Regarding claim 14, Son discloses a display substrate, i.e. base layer 106 [0054], and a wiring structure, 120 [0082], arranged on the substrate.  Son teaches that an aspect of his wiring structure is for wire traces to withstanding bending stress for reliable operation of a flexible display.
Son does not disclose the wiring structure of claim 1.
As discussed above, Liu discloses the wiring structure of claim 
[0010] The present invention provides flexible structures, optionally free-standing structures, and flexible devices supported by free standing flexible structures, such as electronic devices, electromechanical devices (e.g. nanoelectromechanical (NEMS) and microelectromechanical (MEMS) devices, optoelectronic devices and fluidic devices. Flexible structures and flexible devices of the present invention are extensible and, thus, capable of stretching without damage or significant degradation in device performance. In addition, flexible structures and flexible devices of the present invention are capable of deformation to cover contoured surfaces conformally, particularly curved surfaces having a large radius of curvature. The present invention provides flexible free standing structures comprising micromachined and/or nanomachined fabrics, woven networks and/or mesh networks that are capable of efficient integration with a range of devices and device components, including integrated sensors, actuators, electronic and optoelectronic circuits and fluid components, and capable of fabrication and functionalization using a range of materials having different properties, including inorganic and organic semiconductors, dielectrics, polymers, ceramics, metals and other conductors. Further, the present invention provides processing methods for fabricating structures, optionally free-standing structures, comprising fabrics, woven networks and/or mesh networks of elements. Processing methods of the present invention include methods of weaving on semiconductor wafers and other substrates, such as glasses, polymer sheets, paper, and cloth. 
Liu teaches the wiring structure of claim 1 is a flexible structure capable of stretching without damage or significant degradation for devices in which the flexible wiring structure is used.
Taken as a whole, the prior art is directed to flexible wiring structures.  Son teaches that a flexible wiring structure is desirable for a flexible display device to improve bending stress thus improving display reliability.  Liu teaches a flexible wiring structure that can be adapted to a wide variety of devices and further that the disclosed structure is flexible so that it does not damage the device in which it is integrated.  An artisan would find it desirable to improve the reliability of the bending region of a flexible display.
Accordingly, it would have been obvious to a person of ordinary skill in the art at KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 15 which depends upon claim 14, Son teaches the substrate comprises a flexible substrate at Figure 1C, i.e. it extends into and past a bending radius and includes inter alia polyimide [0059].
Regarding claim 16 Son discloses a display device, comprising the display substrate according to claim 14 when modified by Liu’s flexible wiring structure.
Regarding claim 17 which depends upon claim 16, Son teaches the substrate comprises a flexible substrate at [0059], e.g., PI.
Regarding claim 18 which depends upon claim 15, Liu teaches the first conductive part and the second conductive part in each hollow pattern both have a first terminal and a second terminal, as discussed above, wherein the first terminal of the first conductive part is connected with the first terminal of the second conductive part, and the second terminal of the first conductive part is connected with the second terminal of the second conductive part, as discussed above.
Regarding claim 19 which depends upon claim 18, Liu teaches the first conductive part and the second conductive part are connected with each other to form a closed pattern.
Regarding claim 20 which depends upon claim 18, Liu teaches for two adjacent .
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10 the prior art does not teach the device of claim 9, wherein each of the first sub-conductive portion, the second sub-conductive portion and the second conductive part has a circular arc shape.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893